                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 AMY NGUYEN,

                Plaintiff,                                                 No. 3:16-cv-00316-AC
         v.
                                                                         OPINION AND ORDER
 FEDERAL HOME LOAN MORTGAGE
 CORPORATION, a/kla FREDDIE MAC;
 NATIONSTAR MORTGAGE LLC;
 CYPREXX SERVICES LLC,

                Defendants.




MOSMAN,J.,

       On November 21, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [ECF 96], recommending that I grant Defendants' Motion for

Summary Judgment [ECF 65] and that I deny Plaintiffs Motion for Partial Summary Judgment

[ECF 70]. No objections were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or



1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F &R, I agree with Judge Acosta's reasoning and conclusions.

Therefore, I ADOPT the F&R [96] as my own opinion. I GRANT Defendants' Motion for

Summary Judgment [65] and I DENY Plaintiff Amy Nguyen's Motion for Partial Summary

Judgment [70]. This case is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this              of December, 2019.




2 - OPINION AND ORDER
